 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 192 
Garden Manor Farms, Inc. 
and 
United Food and 
Commercial Workers Un
ion, Local 342, AFLŒ
CIO, Petitioner. 
Case 2ŒRCŒ22692 
January 30, 2004 
ORDER BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH The Petitioner™s request to withdraw the petition is 
granted.
1 MEMBER SCHAUMBER
, dissenting. 
Introduction  
The Regional Director found in this case that the col-
lective-bargaining agreement between the Employer and 
Local 210, Warehouse and Production Employees Union, 
does not bar the petition filed by UFCW Local 342
 be-cause Local 210
 disclaimed interest in representing the 
unit.  The Employer filed a 
request for review with the 
Board on August 19, 2003.  
By letter dated December 24 
to the Regional Office, the Union, through its attorney, 
purported to withdraw its fi
rst petition and, by separate 
letter, sought to file a new second petition.  The Regional 
Office was notified that the Board would consider the 
Union™s December 24 letter as 
a request to withdraw its 
first petition.  By their Order today, my colleagues grant 
that request.  I must respectfully dissent.   
The Employer™s request for review has been pending 
over 6 months and it has been duly considered by the 

Board.  Since it raises a significant legal issue disclosing, 
in my view, a disarray in Board law compounded by the 
Board™s decision in 
VFL Technology Corp.
, 332 NLRB 
1443 (2000), and the action of the Regional Director in 
reliance thereon will aid in our administration of the Act, 
I believe we should consider the issue the filing of Local 
342™s petition presents on the merits.   In light of the ma-
jority™s order, I write separately to address the disclaimer 
issue, and more particularly to focus attention on the 
Board™s caselaw in this area,
 which, as mentioned, ap-
pears in disorder and requires our attention. 
The Disclaimer Issue Presented for Review 
Local 210 made its disclaimer following settlement of 
ﬁarticle XXﬂ proceedings between itself and Local 342.  
Sometimes referred to as the ﬁno-raidingﬂ provision, arti-
cle XX of the AFLŒCIO constitution provides a mecha-
nism for AFLŒCIO affiliates to resolve their representa-

tional disputes.  In 
VFL Technology Corp.
, 332 NLRB 
1443 (2000), the Board gave effect to a union disclaimer 

resulting from an article XX proceeding.  In so holding, 
                                                          
 1 We need not address the issues raised by our dissenting colleague 
in light of the Petitioner™s withdrawal of the petition. 
however, the 
VFL Technology
 Board directly contra-
dicted Mack Trucks, Inc.
, 209 NLRB 1003 (1974).  In the 
appropriate case, I would overrule 
VFL Technology
 and return to 
Mack Trucks
. In Mack Trucks
, the contracting incumbent union, 
IAM Local 35, disclaimed interest in favor of the UAW.  

Demanding recognition, the UAW informed the em-

ployer that ﬁ‚it was agr
eed under our joint UAW-IAM 
jurisdictional pact™ﬂ that the UAW was the appropriate 

bargaining agent.  209 NLRB at 1004.  The employer 

declined to recognize the UAW, which then filed a peti-
tion with the Board.  The Board found IAM™s disclaimer 
ineffective, stating: 
 The fact that IAM Local 35 has not been representing 

the employees involved, and does not appear to be will-
ing at present to represent them, is evidently a conse-
quence of an agreement reached between the Petitioner 

and the IAM after the execution of the contract.  Al-
though the Board has a policy of seeking, in its repre-
sentation proceedings, to accommodate efforts being 

made to resolve disputes between unions under ﬁno-
raidingﬂ agreements,[
4] it does not permit such agree-
ments to be used to supersede a binding collective-
bargaining agreement interposed as a bar to an imme-
diate election. 
    _______________________ 
     
[4] See N.L.R.B. Field Manual, sec. 11050. 
 Id.  The cited Section 11050 of the Board™s then-current 

Field Manual dealt with ﬁprograms established within the 
AFL-CIO for handling of representation disputes between 

affiliates.ﬂ  Section 11050™s modern counterpart is Section 
11017 of the Casehandling Manu
al (Part Two), Representa-
tion Proceedings, which similarly addresses union programs 

ﬁfor handling representation disputes (raiding).ﬂ  A com-
parison of Section 11050 and Section 11017 reveals that 

some revisions have been made over the years, but it also 
demonstrates that the Board™s fundamental policy with re-
spect to these union ﬁno-raidingﬂ programs has remain un-

changed.  Section 11050 states that ﬁ[w]ithin certain limita-
tions, the Board™s procedures make allowances for and give 
weight to these programs. . . .ﬂ  Similarly, Section 11017 

provides that ﬁ[w]ithin certain limitations, the Board™s pro-
cedures accommodate these programs.ﬂ 
As the above-quoted language from 
Mack Trucks
 and 
the citation to Section 11050 of the then-current Field 

Manual both make clear, the 
Mack Trucks
 Board viewed 
the IAMŒUAW jurisdictional pact as a ﬁno-raidingﬂ 
agreement of the type it seek
s to accommodate as a mat-
ter of policy.  Nevertheless, 
Mack Trucks held that ﬁsuch 
agreementsﬂ may not be used to supersede a contract 

interposed as a bar to an election.  Thus, under 
Mack 
341 NLRB No. 24 
 GARDEN MANOR FARMS
, INC. 193
Trucks, union disclaimers stemming from ﬁsuch agree-
mentsﬂ are ineffective.  
By contrast, the Board gave effect to a union dis-
claimer in 
American Sunroof
, 243 NLRB 1128 (1979).  
However, no ﬁno-raidingﬂ agreement was involved in 
this case.  Rather, the contracting union disclaimed inter-
est after an employee filed a UD petition signed by 39 of 

the 40 unit employees.  (UD petitions, authorized by Sec-
tion 9(e) of the Act, enable employees to rescind the au-
thority of their union to enter into a collective-bargaining 

agreement that contains a union-security provision.)  
Distinguishing 
Mack Trucks
, the American Sunroof
 Board stated that ﬁthe essential factﬂ in that case ﬁwas 
that the disclaimer by the contracting union resulted from 
a collusive agreementﬂ between the contracting and peti-
tioning unions.  243 NLRB at 1129 (emphasis added).  
As I have just shown, however, 
Mack Trucks
 furnishes 
no basis whatsoever for this characterization.  ﬁCollu-
sionﬂ is defined as ﬁsecret cooperation for a fraudulent or 
deceitful purpose.ﬂ  Webster™s Third New International 
Dictionary, Unabridged
 446 (1981).  Again, the 
Mack 
Trucks Board treated the IAMŒUAW jurisdictional pact 
as the kind of agreement 
the Board typically accommo-
dates as a matter of policy. 
 To characterize that agree-
ment as ﬁcollusiveﬂ is tantamount to suggesting that the 

Board has a policy of accommodating fraud or deceit.  
It is unclear why the Board in 
American Sunroof
 adopted such a distorted reading of 
Mack Trucks, given 
that another basis for distinguishing 
Mack Trucks
 was 
readily available.  In Mack Trucks
, the disclaimer was the 
result of a union-union ﬁno raidingﬂ agreement.  In 

American Sunroof
, the disclaimer followed the filing of a 
nearly unanimous UD petition, from which it was evi-

dent that the employees opposed their union on a funda-
mental matter of policy.  See 
NLRB v. Circle A & W 
Products Co.
, 647 F.2d 924, 927 (9th Cir. 1981).  In 
Mack Trucks
, by contrast, there was no evidence of any 
such opposition.  On the contrary, the unit employees 
had just selected IAM Local 35 as their representative.  
Accordingly, giving effect to 
the disclaimer in that case 
would have disrupted contractual stability without serv-
ing any countervailing interest in ensuring employee 
freedom of choice. 
In any event, given the rather stunning implications of 
American Sunroof
™s misreading of 
Mack Trucks
, one 
would think that the Board would have taken advantage 
of the first opportunity to correct that misreading.  It had 

the opportunity to do just that in 
VFL Technology
, which, 
like 
Mack Trucks, presented the issue of whether to give 
effect to a disclaimer made pursuant to a ﬁno-raidingﬂ 

agreement.  Without overruling 
Mack Trucks
, however, 
VFL Technology
 held the disclaimer effective.  To reach 
that surprising result, the 
VFL Technology
 Board distin-
guished 
Mack Trucks
 by adopting 
American Sunroof
™s mischaracterization of that 
decision as involving a ﬁcol-

lusiveﬂ agreement.  By cont
rast, the Board found no col-
lusion in 
VFL Technology
 because ﬁ[t]he disclaimer here 
stemmed from the independent article XX ‚no-raid™ pro-

cedures, a process long reco
gnized and accorded defer-

ence by the Board.  Cf. Casehandling Manual (Part 
Two), Representation Proceedings, Section 11017 et 
seq.ﬂ  332 NLRB at 1444.  In other words, the disclaimer 

at issue in VFL Technology
 was given effect 
because it stemmed from a ﬁno-raidingﬂ procedure accorded defer-

ence under Section 11017Ševen though, in 
Mack 
Trucks, a disclaimer stemming from a like procedure 
accorded deference under Section 11017™s precursor was 

denied
 effect, and even though 
Mack Trucks
 squarely 
held that 
all 
disclaimers pursuant to 
all
 ﬁno-raidingﬂ 
agreements are to be denied
 effect because, notwith-

standing the Board™s deference to them in other contexts, 
ﬁit does not permit 
such agreements
 to be used to super-
sede a binding collective-ba
rgaining agreement inter-
posed as a bar to an immediate election.ﬂ  209 NLRB at 

1004 (emphasis added).  In short, the Board™s own ra-
tionale in 
VFL Technology
 demonstrates that 
Mack 
Trucks is indistinguishable.  Thus, by reaching the very 
result 
Mack Trucks
 precluded, VFL Technology rendered 
Board precedent on the issue of union disclaimers inco-
herent.
1That brings us to the in
stant case.  Like both 
Mack 
Trucks and 
VFL Technology
, it involves a disclaimer 
made pursuant to a union-union agreement.  Under 
Mack 
Trucks, Local 210™s disclaimer would be denied effect; 
under 
VFL Technology
, it would be given effect.  I would 
adhere to 
Mack Trucks
.  In shaping contract-bar doctrine, 
the Board must consider both ﬁthe importance of preserv-

ing stability in collective bargaining agreementsﬂ and 
ﬁthe policy of the Act to en
sure that employees secure 
fair, adequate and effective representation.ﬂ  
Circle A & 
W, supra at 926.  Where a disclaimer results from a un-
ion-union agreement, permitting that disclaimer to super-
sede a bar-quality contract disrupts contractual stability 

without any countervailing benefit to employee free 
choice.                                                             
 1 Compounding matters, 
VFL Technology
 also claimed, incorrectly, 
that the Ninth Circuit had ﬁapproved 
American Sunroof
™s interpretation 
of Mack Trucksﬂ in Circle A & W
, supra.  332 NLRB at 1444.  
Circle A & W says nothing of the kind.  This is what it says:  ﬁWhile somewhat 
opaque, the decision in 
American Sunroof
 may be justified on the 
ground that the Board explicitly found 
no collusion or attempt to avoid 
the terms of the collective bargaining agreement by the employees or 
the disclaiming union.ﬂ  647 F.2d at 926 fn. 1.  Nothing in this language 

states or implies approval of 
American Sunroof
™s interpretation of 
Mack Trucks.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 194 
To put some flesh on these abstractions, let us view the 
consequences of 
VFL Technology
 from two perspectives.  
First, consider the employ
ees™ viewpoint.  Exercising 
their Section 7 right to be represented by a labor organi-
zation of their own choosing, they vote for Union 1.  
Then, as a result of an AFLŒCIO proceeding between 
Union 1 and Union 2Ša proceeding, it should be noted, 

to which the affected unit 
employees are not partiesŠ
their choice is set aside.  In my opinion, this arrangement 

undermines the principle of employee democracy, breed-
ing cynicism and distrust.  Some might counter that the 
employees will be able to vote for or against Union 2 in 
another election; but they chose Union 1, and Union 1 
will not be on the ballot.  Moreover, in addition to losing 
their chosen representative, 
the employees also stand to 
lose the terms and conditions won for them by Union 1 
through collective ba
rgaining.  Even if
 they choose Un-
ion 2, there is no guarantee that their employer will reach 
agreement with that 
union on another contract.  In sum, 
under 
VFL Technology
, employees lose their elected rep-
resentative 
and their contract, repeat
 the electoral proc-
ess, and endure the uncertain
 prospect of further collec-
tive bargaining.  Clearly, that decision subordinates em-

ployee interests to union jurisdictional interests. 
Next, consider the perspective of the employer.  It has 
accommodated a union organizi
ng campaign, cooperated 
with the Board™s electoral processes, and engaged in col-
lective bargaining.  All of this has entailed an investment 
of time and moneyŠand in many instances, a substantial 
amount of both.  Such costs are justified as the necessary 

concomitant of the rights the Act creates and the Board 
protects; but still, they are costs, and the employer must 
bear them.  In return, the employer justifiably believes 
that it has obtained industrial peace in the form of a con-
tract to which it is legally bound, and to which it rea-

sonably thinks the union is similarly bound.  Then, as a 
result of an internal AFLŒCIO proceeding to which the 
employer was not even a party, its contractual partner 
disclaims interest.  By giving effect to that disclaimer, 

VFL Technology abruptly relieves the union of its con-
tractual obligations, contrary to every settled assumption 

about the nature of a contract as a legally binding com-

mitment:  
The inviolability of contracts, and the duty of perform-

ing them, as made, are foundations of all well-ordered 

society, and to prevent the removal or disturbance of 
these foundations was one of the great objects for 
which the Constitution was framed. 
Murray v. Charleston
, 96 U.S. 432, 449 (1877).  Mean-
while, the union that prevailed in the AFLŒCIO proceeding, 

having obtained a showing of interest, files a petition, and 
the whole process starts all over againŠanother organizing 
campaign, another election, another round of collective bar-

gaining.  Only this time, the employer™s costs cannot be 
justified as necessary to furthering employee rights under 
the Act.  This time, the employer is simply paying for the 

results of a proceeding of which it had no notice, and in 
which it had no say.  But those costs cannot be imposed 
without the Board™s permission.  In reality, 
VFL Technology
 taxes those costs to the employer by giving effect to the 
contracting union™s disclaimer. 
In sum, the relevant policy considerations argue pow-
erfully against 
VFL Technology
 and in support of 
Mack 
Trucks.  Had time not overtaken the disclaimer issue in 
this case, I would have voted to overrule 
VFL Technol-
ogy.  I am aware that the Board generally defers to article 
XX procedures.  However, Section 11017 of the current 
Casehandling Manual, and Section 11050 of the Field 

Manual in effect when 
Mack Trucks
 issued, make clear 
that the Board™s policy of accommodating ﬁno-raidingﬂ 

programs has always had ﬁcertain limitations.ﬂ  Those 
limitations include the disclaimer at issue in this case, as 
the 
Mack Trucks
 Board made abundantly clear. 
   